DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted April 5, 2021.  Claims 1, 6, 10, 12 – 13, 15, and 19 are amended.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejections of claims 1 – 20 under 35 USC § 101 are withdrawn by the Examiner based on the changes made by the Applicant to the claims.  The 35 USC § 101 rejections have been withdrawn because the inclusion of “generating at least one encounter indicator for each of the one or more encounter groupings, the at least one encounter indicator having a size, a color, and a halo: the size having a first size associated with a number of encounters in the encounter grouping; the color having a first color associated with a type of encounter of encounters in the encounter grouping; and the halo having a first width associated with the number of locations associated with the encounters in the encounter grouping; identifying at least one new encounter associated with the particular user; responsive to identifying the at least one new encounter, updating at least one of the size, the color, or the halo of the at least one encounter indicator; and presenting the at least one encounter indicator as updated for the at least one of the size, the color, or the halo”.  The amended limitations of the 

Claim Rejections - 35 USC § 103
The rejections of claims 1 – 20 under 35 USC § 103 are withdrawn by the Examiner based on the amendments made by the Applicant to the claims.  The 35 USC 

Allowable Subject Matter
Claims 1 – 20 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted April 5, 2021, with respect to claims 1 – 20, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the arguments that were found to be persuasive include claim 1 is amended to recite “generating at least one encounter indicator for each of the one or more encounter groupings, the at least one encounter indicator having a size, a color, and a halo: the size having a first size associated with a number of encounters in the encounter grouping; the color having a first color associated with a type of encounter of encounters in the encounter grouping; and the halo having a first width associated with the number of locations associated with the encounters in the encounter grouping; identifying at least one new encounter associated with the particular user; responsive to identifying the at least one new encounter, updating at least one of the size, the color, or the halo of the at least one encounter indicator; and presenting the at least one encounter indicator as updated for the at least one of the size, the color, or the halo”.   The inclusion of these limitations, in combination with the previously outlined additional elements, integrate the abstract idea into a practical application and for this reason, the 35 U.S.C. 101 rejections are withdrawn.


All claims dependent thereon, namely claims 2 – 9, 11 – 18, and 20, are hereby indicated as being allowed for at least the same rationale as applied to claim 1 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.K.R/Examiner, Art Unit 3626                                         

/ROBERT A SOREY/Primary Examiner, Art Unit 3626